Order
PER CURIAM.
Hubert E. "Whitney, Jr., appeals from the judgment under which he was sentenced, after being found guilty by a jury of possession of a controlled substance, as a prior and persistent offender to seven years in the Missouri Department of Corrections. During voir dire, Mr. "Whitney made Batson objections to the State’s use of its peremptory strikes to remove three venirepersons from the panel. Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). He alleges on appeal that the trial court clearly erred in overruling those objections.
We affirm. Rule 30.25(b).